Per Curiam,
The appellant was incorporated for the purpose of “ cleansing, bleaching, starching and smoothing textile fabrics by the use of machinery and mechanical appliances, and the application of skilled manual operation.” Its principal business is, as properly stated by the court below, “washing and ironing.” In carrying on this business, it needs soap and dyes, and, even if it does manufacture these two articles for its own use, instead of buying them, such manufacture of them does not make the “washing and ironing” concern a “manufacturing plant and business,” as defined by statute, lexicon or judicial utterance.
Judgment affirmed.